Citation Nr: 9903298	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-00 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to August 
1945.

The issue of whether the claim of entitlement to service 
connection for an acquired psychiatric disorder should be 
reopened was last before the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA), Regional Office (RO), in 
June 1992.  At that time, the veteran was informed by letter 
that he had not presented sufficient new and material 
evidence to reopen his claim.

This appeal arose from a July 1993 rating decision of the San 
Juan, Puerto Rico, RO, which refused to reopen his claim for 
service connection for an acquired psychiatric disorder.  The 
veteran testified at a personal hearing at the RO in March 
1994; in June 1994, the hearing officer issued a decision 
which continued to refuse to reopen the veteran's claim.


FINDINGS OF FACT

1.  The RO refused to reopen the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder in June 1992.

2.  Additional evidence submitted since that time fails to 
show that a neurosis was incurred during service.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for an acquired psychiatric disorder is not new 
and material, so that the claim is not reopened, and the June 
1992 decision of the RO is final.  38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.303(c), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Derwinski, 9 Vet. App. 
273 (1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

According to 38 C.F.R. § 3.303(c) (1998), congenital or 
developmental defects, to include personality disorders, are 
not diseases or injuries within the meaning of the applicable 
legislation.

The evidence which was in the file at the time that this case 
was considered by the RO in June 1992 will be briefly 
summarized.  The veteran's service medical records contained 
statements from his commanding officer and from a medic who 
treated him.  The former statement indicated that the veteran 
was apathetic and had no interest in doing his job.  He was 
found sitting and staring into space on more than one 
occasion.  When he was called into the orderly room to 
discuss his behavior, he began to scream, cry, throw himself 
around and act irrationally.  He was then turned over the 
medic, who noted that the veteran was in a state of self-
imposed semi-consciousness.  He indicated that he just could 
not do his job and recounted that he would have episodes 
where he became hysterical.  A report from July 1943 noted 
that he was seen for "hysteria."  No neuropsychiatric 
disease was found.  He was found unfit for further service 
due to emotional instability.  His August 1945 separation 
examination noted that he suffered from "nervous attacks."  
The diagnosis was emotional instability.

The veteran was examined by VA in October 1945.  He indicated 
that he would have attacks when he would scream and cry; he 
would later become calm.  He stated that these "attacks" 
would occur after a period of excitement, strenuous exercise 
or an excessive amount of work.  When his unit in the 
military was sent from Panama to the European theater, he was 
left behind because of his "attacks."   He reported that 
there was no loss of consciousness during an attack, but he 
indicated that he was unable to speak during a fit.  The 
diagnosis was psychoneurosis, mixed type.

VA examined the veteran in November 1946.  He reported that 
his "nervous" episodes in service consisted of crying 
spells, shouting, restlessness and anxiety.  The objective 
examination noted that no psychotic manifestations or mental 
defects were elicited during the interview.  He was alert and 
oriented in all spheres.  His memory was not impaired and his 
speech was spontaneous, relevant and coherent.  His mood was 
not disturbed.  Judgment was good, although insight was 
lacking.  While he indicated that he still had "attacks" 
like the ones in service, he noted that they were infrequent.  
The diagnosis was psychoneurosis, anxiety state.

In November 1946, the RO denied entitlement to service 
connection for a psychiatric condition.  A September 1945 
statement from a private physician was then submitted which 
noted that the veteran had been referred on an emergency 
basis.  His history and the examination revealed a 
psychoneurotic condition.  A January 1947 private physician's 
statement certified that the veteran was suffering from 
involuntary nervous contractions.  In September 1947 and 
April 1952, the RO refused to reopen the veteran's claim for 
service connection.  An April 1952 statement from his wife 
noted that he had been discharged from service because he was 
mentally sick.  She stated that he had tried to kill himself 
right after his return from service.  The RO again refused to 
reopen his claim by a rating action issued in May 1952.  

An April 1960 statement from a private physician noted that 
the veteran suffered from "nervous disorders" which were 
apparently a "psychosis."  A July 1961 statement from a 
service comrade noted that the veteran had had nervous 
attacks on an almost weekly basis; during these attacks he 
would appear to go crazy.  Whenever they would exercise, he 
would begin to shout and jump and they would have to calm him 
down and lock him up.  He indicated that he was aware that he 
still had these attacks.  A private physician stated in March 
1963 that he had seen the veteran for the past 3 to 4 years.  
He indicated that he suffered from a schizophrenia reaction, 
that had worsened in the last two years.

The veteran was examined by VA in May 1963.  He stated that 
for 17 years he had suffered from nervous crises brought on 
by financial stress and unpleasant situations.  These 
episodes were characterized by anxiety with crying spells and 
a plaintive mood.  He indicated that he had about three 
episodes per year.  The mental status examination included 
his claims that he had been nervous for many years.  He said 
that an anxiety reaction had been diagnosed in about 1950; 
the examiner commented that there were no records in recent 
years to corroborate the persistence of his claimed anxiety.  
The diagnosis was dissociative reaction manifested by mild 
states of somnambulism and crises of anxiety.

Two lay statements were submitted in October 1964, which 
indicated that the writers had observed the veteran having 
attacks, where he would become violent and act insane.  It 
was noted that these attacks would sometimes begin after the 
veteran was contradicted in conversation.  The acting mayor 
and the police commandant indicated that the veteran was 
known to be a menace to his neighborhood because of his 
violent behavior.

VA examined the veteran in August 1964.  It was noted that no 
definite diagnosis had yet been made.  A typical crisis was 
preceded by a sensation of general malaise, headaches, nausea 
and dizziness.  After a few minutes, he would become nervous 
and would begin to pace; he would display a menacing attitude 
and would sometimes become destructive or fall into a crying 
spell.  The mental status examination found him to be rather 
quiet, with an apathetic attitude.  He was superficially 
oriented and no evidence of an abnormal mental content could 
be elicited.  His affect was blunt, he was very unspontaneous 
and he would sigh repeatedly without apparent motivation.  He 
appeared to having anxiety episodes with some hyperkinetic 
manifestations.  The diagnosis was conversion reaction, 
hyperkinetic type with marked anxiety manifestations.

Between August and October 1966, the veteran was hospitalized 
at a VA facility.  He complained that he was very nervous and 
afraid.  He stated that his first attack had occurred while 
on leave in 1942.  Five days later, while marching, he began 
to cry and tried to run away.  He continued to have these 
spells and was left in Panama when his unit was sent to 
Europe.  He indicated that after his separation he spent 26 
weeks on unemployment.  He stated that he began to wonder if 
alcohol would help him with his problem; he then started to 
drink some rum, after which he began to scream, run about and 
attack people, following which he was hospitalized.  He 
stated that he always felt restless and had insomnia; he also 
reported that he was unable to control his impulses.  During 
the initial interview, the veteran became hostile and very 
excited and had to leave the room.  The examination was 
postponed as a result.  During the second interview, it was 
noted that he started out quietly, but got tearful and began 
to pound his fist on the desk and raise his voice when he 
spoke of how unfair VA had been to him.  His thoughts were 
realistic and were centered around his own problems.  He 
believed that he had been mistreated and displayed ideas of 
persecution.  There were no problems with perception and his 
affect was blunt.  His mood was sad at first, but this had 
progressed to rage by the end of the interview.  He was noted 
to stand up and walk around the room during the interview, 
ultimately pounding the table.  He indicated that he still 
had bouts of hyperkinesia and uncontrolled aggression.  He 
stated that these episodes would begin with a feeling of 
tightness in his head, followed by a loss of awareness.  He 
would then begin to struggle, scream, run around and attack 
people.  At the end of the interview, his affect was noted to 
be restricted, hostile and obviously aggressive.  The 
diagnosis was schizophrenic reaction, catatonic type 
manifested by disorders in thought processes, ideas of 
reference, ideas of persecution, homicidal and suicidal 
ruminations, bizarre behavior, aggressive episodes, 
forgetfulness, inappropriate affect, ambivalence, poor 
judgment and no insight.

November 1969 lay statements indicated the writer's awareness 
of the veteran's bizarre behavior.  Each noted that he 
appeared to be emotionally unbalanced.

The veteran was examined by VA in August 1970.  He indicated 
that he preferred to be alone because of his tendency to lose 
control of himself and become physically aggressive whenever 
he felt antagonized.  The mental status examination found 
that he was restless and agitated, although he was able to 
cooperate to the best of his ability.  He kept hold of both 
arms as if trying to restrain himself.  His voice was clear 
but monotonous.  Thought productions were spontaneous, 
halting, relevant and coherent.  There was some scattering 
present.  He reported a history of auditory and visual 
hallucinations; in fact, he appeared to hallucinate during 
the examination.  His affect was labile, from near panic to 
irritable and dull, and his mood was anxious.  He was 
oriented in three spheres, his memory was intact, his 
judgment was impaired and he had little insight.  The 
diagnosis was undifferentiated schizophrenia.

An examination of the veteran by VA was performed in November 
1990.  He stated that he was so anxious that he could no 
longer work; he also reported that he was forgetful.  The 
mental status examination noted that he was aware of the 
reasons for the examination and he talked freely.  He 
elaborated little but he was considered to be in contact.  
While he was coherent and relevant, he did display some 
poverty of thought.  He was superficially oriented, there 
were lapses in memory, his concentration was diminished and 
his displayed no delusional material.  His judgment was fair 
to poor.  The diagnosis was primary degenerative dementia, 
mild to moderate. 

In January 1991, the RO issued a rating which refused to 
reopen the veteran's claim for service connection.  An 
October 1991 statement from the veteran indicated that an 
abnormality had been noted in service, for which he sought 
treatment immediately after his separation.  He indicated 
that he was still receiving treatment.  In June 1992, the RO 
again refused to reopen his claim.

The evidence submitted since the June 1992 denial included a 
private examination of the veteran performed in March 1993.  
The physician noted that he had treated the veteran for the 
past three months.  He had presented with symptoms compatible 
with chronic anxiety disorder, as well as past diagnoses of 
schizophrenia.  His symptoms included anxiety, restlessness, 
insomnia, talkativeness, uneasiness in all surroundings, 
frictions with his sons and sisters and nightmares.  The 
objective examination noted that he was polite, cooperative, 
and spontaneous with good eye contact.  The tone of his voice 
was normal and there were no abnormal movements.  His flow of 
thought was adequate, its production was logical and coherent 
and its content revealed some anxiety, depression and 
loneliness.  There was no evidence of perceptual disorders or 
autodestructive ideas (although such a history was noted).  
His mood was anxious and his affect was adequate.  The 
diagnoses were schizophrenia, residual by history and anxiety 
disorder with depressive symptoms.  He was considered by the 
examiner to be mentally disabled practically since his army 
service when he developed hysterical fits.  He was noted to 
have deteriorated since that time.

In March 1994, the veteran testified at a personal hearing at 
the RO.  He stated that he was normal and healthy at the time 
of his entrance onto active duty.  He said that he began to 
have hysterical fits in the army following an attack of what 
he described as yellow fever (the service medical records 
indicate that he did have malaria in the service).  Prior to 
being ill with malaria he had had no psychiatric problems.  
He indicated that he had gotten treatment for his psychiatric 
disorder immediately after his discharge.

In April 1994, this case was referred to a Board of three 
examining psychiatrists for a review of the file in order to 
provide a diagnosis for his inservice fits.  The examiners 
noted that his records described "nervous attacks" since 
1942.  It was then noted that the correct diagnosis while in 
service was histrionic personality disorder.  This disorder 
was noted to be a personality disorder, not a neurosis.

The veteran then submitted VA outpatient treatment records 
developed between November 1995 and May 1996. On November 9, 
1995, he presented with complaints of dizziness and nausea.  
When no physical disorder could be identified, he was 
referred for a psychiatric consultation.  He complained of 
nausea, dizziness, insomnia, anxiety, poor appetite, and 
feelings of worthlessness.  He claimed that he occasionally 
heard voices, and that only the fact that he was a Catholic 
prevented him from attempting suicide.  The mental status 
examination revealed that he was cooperative, although he did 
not establish good eye contact.  Psychomotor retardation was 
present.  His mood was anxious and his affect was appropriate 
and congruent with his mood.  He was noted to be tearful at 
some points in the interview.  He was relevant, logical and 
coherent most of the time with some tangentiality at times.  
No perceptual disorders were noted.  He was alert and 
oriented in three spheres, his memory was preserved, his 
judgment was adequate and he had poor insight.  The 
assessment was depressive disorder, not otherwise specified.  
On the 21st of November, he displayed an empty facial 
expression, he was coherent and he was having crying spells.  
His affect was restricted.  The diagnoses were depressive 
disorder, not otherwise specified and schizophrenia, residual 
type.

VA examined the veteran in September 1996.  It was initially 
observed that there was no evidence in the file of any 
regular psychiatric treatment.  His chief complaints were of 
chronic sleeping problems, which caused him to be irritable 
and anxious.  He also reported depression at times.  The 
objective examination noted that he was hard of hearing, but 
expressed understanding of the purpose of the interview.  He 
was also fairly cooperative.  His responses were concrete but 
relevant and coherent, and his thought content revolved 
around his sleeping difficulties.  While he reported that he 
could not sleep at night, he admitted that he would often 
fall asleep on the balcony during the day.  He reported 
variable episodes of anxiety and depression.  There were no 
delusions or hallucinations and he did not report any 
homicidal or suicidal ideations.  His affect was fairly 
adequate and his mood was angry and somewhat depressed.  He 
was oriented as to person and place but there was some 
trouble with time.  His memory was poor for details but was 
grossly well preserved.  His judgment was fair and his 
insight was very poor.  After a review of the entire claims 
folder, depression not otherwise specified was diagnosed. 
Schizophrenia was noted by record only (schizophrenia was 
noted to have been diagnosed over 30 years ago; no current 
active condition was present).

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claims are not 
reopened and the June 1992 decision of the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence previously 
submitted in this case showed that the veteran had been 
diagnosed with anxiety and depression after service.  While 
the record showed evidence of hysterical episodes in service, 
there has been no evidence offered to suggest an etiological 
relationship between these episodes and the disorders 
diagnosed after his service.  The evidence presented since 
the last disallowance continues to diagnose depression with 
anxiety, which has not been related to the complaints noted 
in service.  The Board has taken note of the March 1993 
private examination which had concluded that the veteran had 
been mentally disabled since service, when he had begun to 
suffer from some kind of hysterical fits.  The examiner 
commented that this condition had deteriorated since his 
discharge.  However, it is found that this examination does 
not constitute "new" evidence for purposes of reopening the 
veteran's claim.  This examination was based upon history as 
provided entirely by the veteran and his son; since the 
conclusions were based on history provided solely by the 
veteran (and not an objective review of the file), the 
examination is inadequate for rating purposes.  See West v. 
Brown, 7 Vet. App. 70 (1994).  This evidence also included an 
April 1994 opinion from a board of three psychiatrists that 
the veteran had suffered from a histrionic personality 
disorder in service, a developmental or congenital disorder 
for which service connection may be not be awarded.  See 
38 C.F.R. § 3.303(c) (1998).  This opinion, which is 
unfavorable to the veteran's claim and supports the previous 
denial is not "new" evidence and cannot serve to reopen the 
previously disallowed claim.  See Villalobos v. Principi, 3 
Vet. App. 450 (1992).  Finally, the veteran had also 
presented testimony at a personal hearing, during which he 
argued that his psychiatric symptoms had manifested following 
an attack of malaria.  However, no objective evidence of any 
etiological relationship between the service-connected 
malaria and his psychiatric complaints has been offered.  The 
veteran is not competent, as a layperson, to offer an opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Similarly, the additional evidence is not "material."  
Assuming, without deciding, that the additional evidence is 
relevant and probative, there is no reasonable possibility 
that the additional evidence, when viewed in context with all 
the evidence, both old and new, would change the outcome.  
See Colvin and Smith v. Derwinski, 1 Vet. App. 178 (1991).  
The additional evidence presented in this case contains no 
objective proof whatever that the veteran currently suffers 
from a neurosis which began in service.  None of the records 
indicate that his currently diagnosed depressive disorder had 
its onset in service.  Therefore, a review of this evidence 
does not show that it is so significant that it must be 
considered in order to decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  As such, the evidence is not 
"material" and does not serve to reopen his claim for 
service connection for an acquired psychiatric disorder.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder, the benefit sought on appeal must be denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 11 -


